


Exhibit 10.1


 

TENANCY AGREEMENT

 

 

 

BETWEEN

 

NIDEC COMPONENT TECHNOLOGY CO., LTD

 

AND

 

CYBEROPTICS (SINGAPORE) PRIVATE LIMITED

 

 

 

 

PREMISES

 

21 UBI ROAD 1 #02-01 SINGAPORE 408724

 

TERM

 

15 MAY 2011 TO 24 JULY 2013

(STAMP) [a105489001_v1.jpg]

1

--------------------------------------------------------------------------------



This AGREEMENT is made on the 20th day of September Two Thousand And Ten (2010)
between

NIDEC COMPONENT TECHNOLOGY COMPANY, LIMITED (formerly known as Nidec Brilliant
Co. Ltd, Registration No. 198403813D), a company incorporated in the Republic of
Singapore and having its registered office at 36 Loyang Way Singapore 508771
(herein after called the “Landlord”)

and

CYBER OPTICS (S) PTE LTD (Registration No. 200103162D), a company incorporated
in the Republic of Singapore and having its registered office at 21 Ubi Road
#02-01, Singapore 408724 (hereinafter called the “Tenant”)

 

 

 

WHEREAS

 

 

 

        1

The Landlord is the Head-Tenant of the property (hereinafter referred to as “the
Building”) under and by virtue of a Lease dated 25th July 2006 (hereinafter
called “the Main Lease”) entered into with RBC Dexia Trust Services Singapore
Limited (Company Registration No:1995046772Z), a company incorporated in
Singapore and having its registered office at 9 Raffles Place #42-01, Republic
Plaza, Singapore 048619, as trustee of Cambridge Industrial Trust (hereinafter
referred to as “RBC”).

 

 

 

        2

The Landlord to apply to the Housing And Development Board (herein referred to
as “HDB”) to allow the Landlord to lease 21 Ubi Road 1 # 02-01 Singapore 408724
as indicated in the floor plan annexed in Schedule 1 (“the Demised Premises”) to
the Tenant on the signing of the Tenancy Agreement. If HDB has not given
approval by two (2) months from the date of the signing of the Tenancy Agreement
both the Tenant and the Landlord have the option to terminate the agreement
without any liability to the parties to the contract. If the HDB is still
processing the application two (2) months after the date of the signing of the
Tenancy agreement, the party who opt to terminate the Tenancy Agreement to be
liable for the stamp duty paid.

 

 

 

        3

The Landlord has agreed to lease the Demised Premises to the Tenant subject to
the terms and conditions contained herein.

 

 

 

NOW IT IS HEREBY AGREED as follows:

1. The Landlord agrees to let and the Tenant agrees to take all that property
with an approximate area of 20,000 square feet known as 21 Ubi Road 1 # 02-01
SINGAPORE 408724 (hereinafter called “the said premises”) TO HOLD and extend the
tenancy from the 15TH DAY OF MAY 2011 to 24TH JULY 2013 at the rent of SINGAPORE
DOLLARS: THIRTY EIGHT THOUSAND ONLY (S$38,000.00) per month exclusive of GST
payable monthly in advance without deduction whatsoever on or before the 15th
day of each calendar month by giro or electronic payment direct to the
Landlord’s bank account, as follows:

Beneficiary name: Nidec Component Technology Co., Ltd
Beneficiary’s bank name: The Bank of Tokyo-Mitsubishi UFJ Ltd,
Bank code: 7126
Branch code: 001
Bank Account number: 110759

(STAMP) [a105489001_v1.jpg]

2

--------------------------------------------------------------------------------




 

 

 

 

 

2.    The Tenant hereby agrees with the Landlord as follows:

 

 

 

 

 

 

 

 

a.

To pay the said rent at the times and in manner aforesaid.

 

RENTAL PAYMENT

 

 

 

 

 

 

To maintain a deposit of SINGAPORE DOLLARS: ONE HUNDRED AND FOURTEEN THOUSAND
ONLY (S$114,000.00) being equivalent to THREE (3) months rent upon the
commencement date of 15th May 2011 of this lease renewal agreement as security
against the breach of any term or condition of this Agreement, such deposit is
to be refunded within fourteen (14) days (free of interest) at any expiry or
lawful termination of this tenancy. The Security Deposit shall be retained by
the Landlord throughout the Term free of any interest to the Tenant with power
for the Landlord, without prejudice to any other right or remedy hereunder, to
deduct therefrom the amount of any Rent and Service Charge in arrears or
interest thereon or any expense or sum payable to the Landlord remaining unpaid
or any loss or damage sustained by the Landlord as a result of any breach,
non-observance or non-performance by the Tenant of any such covenants,
conditions, stipulations and agreements Provided Always that the Security
Deposit shall not be deemed to be payment of Rent or Service Charge unless the
Landlord exercises the Landlord’s rights herein. The four (4) months deposit of
S$160,000.00 held by the Landlord based on the original Tenancy agreement dated
28 March 2008 to be reduced to three (3) months deposit amounting to
S$114,000.00 from the commencement of the renewal lease on 15 May 2011, and the
balance of the deposit amounting to S$46,000.00 to be returned to the Tenant.

 

SECURITY DEPOSIT

 

 

 

 

 

 

b.

To pay all charges due in respect of any telephones or other equipment installed
at the said premises, including any tax payable thereon.

 

TELEPHONE &
OTHER APPLICANCES

 

 

 

 

 

 

c.

To apply for and to pay all charges for and connected with licences required for
the use of any televisions and radios on the Premises.

 

TV & RADIO LICENCES

 

 

 

 

 

 

d.

All telephone, water, gas and/or electricity facilities and meters or sub-meters
installed for the use of the Premises shall be arranged and installed privately
by the Tenant and at the Tenant’s own cost and expense.

 

METERS / SUBMETERS

 

 

 

 

 

 

e.

To pay all charges for the supply of water, electricity, gas and any water borne
sewerage system and any other services supplied separately to the Premises
charged by relevant authorities and where such services are being supplied
privately and metered separately to the Premises, to pay to the Landlord on
demand a proportionate part of the costs thereof, such costs to be calculated by
the Landlord and

 

PAYMENT OF
OUTGOINGS

 

 

 

 

(STAMP) [a105489001_v1.jpg]

3

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

notified to the Tenant in writing, and such notification shall be conclusive as
to the amount of the said costs. Tenant shall also pay or reimburse the Landlord
on demand for all taxes or impositions levied or imposed from time to time on
the services supplied to the Premises (or if not levied or imposed separately in
respect of the Premises, then a proportionate part of such taxes or impositions)
and any increase thereon.

 

 

 

 

 

 

 

 

f.

To keep the interior of the said premises including the sanitary and water
apparatus, furniture, doors and windows, flooring, walls, ceilings, locks,
installations of fittings for lights and power thereof in good and tenantable
repair and condition throughout this tenancy (fair wear and tear and damage by
any act beyond the control of the Tenant excepted).

 

INTERIOR
MAINTENANCE

 

 

 

 

 

 

 

g.

To keep the exterior of the said premises clean and tidy and that there should
not be any act of vandalism to the common areas as Well as the exterior of the
said premises.

 

EXTERIOR
MAINTENANCE

 

 

 

 

 

 

 

h.

To ensure that all activities to be carried out within the said premises. No
goods or machinery are to be stored or kept outside the said premises. To make
sure the facade of the building is kept and yield up the same in original order
and condition (fair wear and tear and damage by any act beyond the control of
the Tenant excepted). Where any facade of the building is lost, damaged or
broken due to the Tenants gross negligence or willfully causing the damage, the
full cost of the repair or replacement shall be borne by the Tenant.

 

ACTIVITIES

 

 

 

 

 

 

i.

(i)

To permit the Landlord and its agents, surveyors and workmen with all necessary
appliances to enter upon the said premises at all reasonable times by prior
appointment for the purpose whether of viewing the condition thereof or of doing
such works and things as may be required for any repairs, alterations or
improvements whether of the said premises or of any parts of any building to
which the said premises may form a part of or adjoin.

 

ACCESS TO PREMISES
FOR REPAIRS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

During the two (2) months immediately preceding the expiration of the tenancy
herein to permit the Landlord or its representatives at all reasonable times and
by prior appointment to bring interested parties to view and the said premises
for the purpose of letting the same.

 

ACCESS TO PREMISES
FOR NEW TENANTS

 

 

 

 

 

 

 

 

(iii)

During the tenancy, to allow the Landlord or its representatives at

 

FOR POTENTIAL

(STAMP) [a105489001_v1.jpg]

4

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

all reasonable times and by prior appointment to bring any interested parties to
view the said premises in the event of a prospective sale thereof. The said
premises shall be sold subject to this tenancy.

 

PURCHASES

 

 

 

 

 

 

 

j.

At all times during the term hereby created to comply with all such requirements
as may be imposed upon the Tenant by Management Corporation requirements and or
any statute legislation now or hereafter in force and any orders, rules,
regulations, requirements and notices thereunder.

 

COMPLIANCE WITH
RULES

 

 

 

 

 

 

 

k.

At the expiration or earlier determination of the term:

 

YIELD UP IN REPAIR
AT THE END OF THE
TERM

 

 

(i)

The Tenant shall surrender to the Landlord all keys giving access to all parts
of the Demised Premises irrespective of whether or not the same have been
supplied by the Landlord.

 

 

 

 

 

 

 

 

 

(ii)

The Tenant shall reinstate (as set out in Clause (k) (v) below) and quietly
yield up the Demised Premises in the original condition (fair wear and tear
excepted) to the reasonable satisfaction of the Landlord after removal of all
additions and improvements made by the Tenant to the Demised Premises after
commencement of the first lease Term on 15 May 2008 and all fixtures which may
be fixed or fastened to or upon the Demised Premises by the Tenant save for
those which the Landlord has expressly agreed need not be reinstated.

 

 

 

 

 

 

 

 

 

 

(iii)

Without prejudice to the generality of the provisions of Clauses (k)(ii) and
(v), the Tenant shall yield up all Mechanical and Electrical Equipment, and
sanitary installations therein (fair wear and tear excepted) in working
condition and satisfactory maintenance. Any repairs (if needed) to be carried
out in the case of the above equipment shall be carried out by a specialist
contractor nominated by the Tenant and approved by the Landlord, such approval
not to be unreasonably withheld.

 

 

 

 

 

 

 

 

 

 

(iv)

If the Tenant fails to reinstate the Demised Premises in accordance with the
provisions of this Clause (k), the Landlord may effect the same at the Tenant’s
cost and expense. All costs and expenses incurred by the Landlord together with
the normal amount of Rent in accordance with Clause 1 which the Landlord shall
be entitled to receive had the reasonable period within which such works
effected by the Landlord been added to the Term, shall be paid by the Tenant
within seven (7) Business Days

 

 

(STAMP) [a105489001_v1.jpg]

5

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

of the Landlord notifying the Tenant of the amount thereof, and in this
connection, a certificate from the Landlord as to the amount of costs and
expenses incurred by the Landlord shall be conclusive and binding on the Tenant,
save for manifest error. The Tenant shall pay to the Landlord on demand all
costs and expenses so incurred by the Landlord with interest from the date of
expenditure until the date they are paid by the Tenant to the Landlord, such
costs and expenses and Interest to be recoverable as if they were rent in
arrears.

 

 

 

 

 

 

 

 

 

 

 

(v)

For the purpose hereof the term reinstate shall include

 

 

 

 

 

 

 

 

 

 

 

 

•

the washing of the whole of the interior of the Demised Premises (including the
cleaning of all glass, doors and windows);

 

 

 

 

 

•

the painting or other appropriate treatment of all of the internal parts of the
Demised Premises previously so treated respectively (excluding the external part
of the Building which shall be the Landlord’s responsibility)’

 

 

 

 

 

•

the making good of any damage or disfigurement caused to walls, doors, windows,
floor, ceiling boards or any part of the Demised Premises;

 

 

 

 

 

•

the making good or replacement of damaged wires, conduits, piping,
air-conditioned ducting and all other apparatus, fixtures and fittings supplied
by the Landlord where applicable;

 

 

 

 

 

•

the removal of any signboards, nameplates, advertisements or notices and all
carpeting, tiling, partitions, additions, improvements, fixtures and fittings
belonging to the Tenant whether within or outside the Demised Premises;

 

 

 

 

 

•

the removal and clearing of all waste, rubbish and other unwanted material from
the Demised Premises;

 

 

 

 

 

•

the making good to the reasonable satisfaction of the Landlord of all damage to
the Demised Premises and the Building resulting from the removal of the Tenant’s
belongings, reinstatement or repair of the Demised Premises; and

 

 

 

 

 

•

the removal from the Demised Premises of all additions, improvements, fixtures
and fittings installed by the Tenant and all notices, notice boards and signs
bearing the name of or otherwise relating to the Tenant (including in this
context any persons deriving title to the Demised Premises under the Tenant) or
its business.

 

 

 

 

 

 

 

 

 

 

l.

Not to make or permit to be made any structural alterations to the said
premises.

 

NO UNAUTHORISED
ALTERATION

(STAMP) [a105489001_v1.jpg]

6

--------------------------------------------------------------------------------




 

 

 

 

m.

Not to use the said premises or any part thereof other than a warehouse/
factory/ office in connection with and for the purpose of the Tenant’s business
and to obtain licenses and permits at the Tenant’s expense from the relevant
authorities where necessary.

 

PURPOSE OF USE

 

 

 

 

n.

Not to exceed the maximum electricity load and not to load or permit to be
loaded on any part of the floors of the said premises weights exceeding those
specified by the Landlord, Management Corporation or other bodies (where
applicable).

 

ELECTRICAL LOADING
UNIT

 

 

 

 

o.

Not to assign sublet or part with the possession of the said premises or any
part thereof without the written consent of the Landlord which consent shall not
be unreasonably withheld in the case of a respectable and responsible tenant. In
the event if the Landlord shall enter into an agreement to assign all rental
proceeds to RBC, the Landlord shall notify the Tenant of the said assignment to
comply.

 

NO ASSIGNMENT OR
SUBLET

 

 

 

 

p.

Not to keep or permit to be kept on the said premises or any part thereof any
materials of a dangerous or explosive nature or the keeping of which may
contravene any statute or subsidiary legislation,

 

NO DANGEROUS
MATERIALS

 

 

 

 

q.

If the Tenant continues to occupy the Demised Premises beyond the expiration or
earlier determination of the Term or fails to deliver vacant possession of the
Demised Premises to the Landlord after the expiration or earlier determination
of the Term, the Tenant shall pay to the Landlord for every month or part
thereof of such holding over double the amount of Rent and such holding over
shall not constitute a renewal of this Lease. During such holding over all
provisions of this Lease with necessary changes shall apply. The inclusion of
this clause shall not be construed as the Landlord’s consent for the Tenant to
hold over.

 

HOLDING OVER

 

 

 

 

r.

The Tenant shall not, except where approved by the Authorities, use the Demised
Premises or any part thereof or permit the same to be used for the cooking or
the preparation of food nor to permit or suffer any one to sleep or reside
therein but shall keep the Demised Premises securely fastened and locked at all
times when it is unattended.

 

NO COOKING OR
SLEEPING

 

 

 

 

s.

The Tenant shall not cause or permit any odours or smells to be produced or to
permeate or emanate from the Building and/or the Demised Premises which exceeds
the permissible standards set by the Authorities. The Tenant shall take
necessary measures to ensure proper ventilation and to prevent smoke, fumes or
unpleasant odours and/or

 

NOT TO CAUSE ANY
ODOURS AND FUMES

(STAMP) [a105489001_v1.jpg]

7

--------------------------------------------------------------------------------




 

 

 

 

 

leakage of any substances or materials from and into the Demised Premises and in
the event that the Tenant fails to do so the Landlord may without prior notice
to the Tenant take all such measures as it deems necessary to remedy this breach
and all costs and expenses incurred by the Landlord shall solely borne by the
Tenant and paid forthwith. All such costs and expenses so incurred by the
Landlord together with interest from the date of expenditure until the date they
are paid by the Tenant to the Landlord shall be recoverable from the Tenant as
if they were rent in arrears.

 

 

 

 

 

 

t.

The Tenant shall not keep, permit or suffer to be kept any animals (except
fishes), reptiles, birds, insects, pests, vermin or other livestock whatsoever
in or about the Demised Premises and shall take all reasonable precautions to
keep the Demised Premises free of rodents, insects and other pests.

 

NO ANIMALS

 

 

 

 

u.

The Tenant shall not without the prior written consent of the Landlord at any
time load or permit or suffer to be loaded any part of the floors of the Demised
Premises to a weight greater than the permissible load limits prescribed in the
relevant building plans or approved by the Authorities for the respective floors
(or such other weight as may be reasonably prescribed by the Landlord) and shall
when required by the Landlord distribute any load on any part of the floor of
the Demised Premises in accordance with the directions and requirements of the
Landlord, and in the interpretation and application of the provisions of this
clause relating to loading requirements the decision of the surveyor or engineer
or architect of the Landlord shall be final and binding upon the Tenant. The
fees of any architect, engineer or other consultant employed by the Landlord for
the purpose of considering, approving and supervising any load exceeding the
permissible load limits or when such loads cannot be determined and all costs
and expenses incurred by the Landlord in connection therewith shall be borne by
the Tenant and paid forthwith upon notice being given by the Landlord to the
Tenant. All costs and expenses so incurred by the Landlord together with
Interest from the date of notice until the date they are paid by the Tenant to
the Landlord, shall be recoverable from the Tenant as if they were rent in
arrears.

 

NO OVERLOADING

 

 

 

 

v.

The Tenant shall not advertise the Tenant’s business or participate in any form
of publicity or promotion which the Landlord in its reasonable discretion
considers detrimental to the Property.

 

NO ADVERSE
PUBLICITY

 

 

 

 

w.

To keep at all times during the Term and during any period of holding

 

INSURANCE

(STAMP) [a105489001_v1.jpg]

8

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

over an adequate public liability insurance with an insurance company approved
by the Landlord, in respect of the demised premises for an amount not less than
Singapore Dollars Two Million (S$2,000,000) and deliver to us a copy of the said
insurance policy within fourteen (14) days from the date of executing this Lease
Agreement.

 

 

 

 

 

 

 

 

x.

Not to do or permit to be done anything whereby the policy or policies of
insurance on the said premises against damage by fire may become void or
voidable or whereby the premium thereon may be increased.

 

NOT TO VOID
INSURANCE

 

 

 

 

 

 

y.

Not to use the demised premises or any part thereof for any unlawful or immoral
purposes and not to do or permit or suffer to be done upon the demised premises
any act or thing which may become a nuisance to or annoyance to or give cause
for reasonable complaints from the occupants of other parts of the Building or
of adjoining or adjacent properties.

 

NO ILLEGAL /
IMMORAL USE AND
NOT TO CAUSE
NUISANCE

 

 

 

 

 

 

z.

To be responsible for and to indemnify the Landlord from and against all claims
and demands and against damage occasioned to the demised premises or any
adjacent or neighbouring premises or injury caused to any person by any act
default or negligence of the Tenant or the servants, agents, licensees or
invitees of the Tenant.

 

TO INDEMNIFY
LANDLORD

 

 

 

 

 

 

aa.

Not to obstruct, or cause or suffer to be obstructed the hall lobby staircases
landings and passages leading to the demised premises.

 

NO OBSTRUCTION

 

 

 

 

 

 

bb.

To apply for and obtain all necessary permits/licences etc from the relevant
authorities for the use of the said premises for their trade.

 

LICENCE/PERMIT FOR
USE OF PREMISES

 

 

 

 

 

 

cc.

Subject to prior written approval of the Landlord and to all approvals being
obtained by the Tenant from the relevant authorities, the Tenant may in
accordance with the provisions of the Lease carry out within the Premises at the
Tenant’s own cost and expense all fitting out works which are not provided by
the Landlord. The Tenant shall comply with the guidelines, terms and conditions
set out in the Tenant’s Fitting Out Brief.

 

FITTING OUT WORKS

 

 

 

 

 

 

dd.

The Tenant shall place a fitting out deposit of S$3,000.00 with the Landlord
prior to proceeding with any fitting out works at the Premises any time during
the Lease Term. The fitting out deposit shall be held by the Landlord as
security for making good any damage to the Premises and the Building and for due
compliance by the Tenant of the

 

FITTING OUT DEPOSIT

(STAMP) [a105489001_v1.jpg]

9

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

provisions of the Tenant’s Fitting Out Brief and the Lease. The fitting out
deposit shall be refunded to the Tenant free of interest and less sums as are
payable to the Landlord within one (1) month after the Tenant shall have carried
out and completed its fitting out works in accordance with the terms set out in
the Tenant’s Fitting Out Brief and the Lease.

 

 

 

 

 

 

 

 

ee.

To pay for the sublet consent fee chargeable by the Housing & Development Board
for the approval of this Lease.

 

SUBLETTING FEE

 

 

 

 

 

 

gg.

Without prejudice to rights of the Landlord at law and in equity, in the
purports to terminate this lease for any reason prior to the expiry of the term,
the landlord shall be entitled to receive from the tenant the amount equivalent
to rent and service charge as if the tenant had not terminated the lease.
Provided nothing herein shall be construed to impose or imply any obligation on
the landlord to accept the Tenant’s purported termination of this Lease or
unless.

 

PRE-TERMINATION OF
LEASE

 

 

 

 

 

 

hh.

If HDB, at any time before the expiry of this Lease term terminates the lease as
a result of the Tenant’s default, the landlord shall upon the Landlord’s receipt
of the HDB Termination Notice, give written notice to the Tenant. On (i) the
expiry date of the HDB Termination Notice or (ii) two (2) months from the date
of notice, whichever date is the earliest, the Term and this lease will end
without affecting the rights of the Landlord against the Tenant for any previous
default by the Tenant arising out of or in connection with this Lease, and
without HDB or the Landlord being liable for any inconvenience, loss, damage,
cost, expense or compensation in connection with the termination of this lease.

 

TERMINATION BY HDB

 

 

 

 

 

3.

The Landlord hereby agrees with the Tenant as follows:

 

 

 

 

 

 

 

 

(a)

To pay all rates, taxes, maintenance charges and any surcharges thereon,
assessments and outgoing (except as otherwise provided in this Agreement) which
are or may hereafter be charged or imposed on the said premises including any
surcharges payable thereon.

 

PAYMENT OF TAXES

 

 

 

 

 

 

(b)

To insure the said premises against loss or damage by fire and to pay

 

INSURANCE

(STAMP) [a105489001_v1.jpg]

10

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

all premium thereon.

 

 

 

 

 

 

 

 

(c)

To maintain the structural condition of the said premises including sanitary
pipes and to keep the roof of the said premises in good and tenantable repair
and condition.

 

STRUCTURAL
MAINTENANCE

 

 

 

 

 

 

(d)

That the Tenant paying the rent hereby reserved, observing and performing the
several conditions, covenants and stipulations on the Tenant’s part herein
contained shall peaceably hold and enjoy the said premises during this tenancy
without any interruption by the Landlord or any person rightfully claiming under
or in trust for the Landlord.

 

QUIET POSSESSION /
ENJOYMENT

 

 

 

 

 

 

(e)

To provide by all reasonable means of central air-conditioning (excluding
Tenant’s own air-conditioning equipment) for the hours of 0800 to 1800 from
Mondays to Fridays only except on Public Holidays and from 0800 to 1300 on
Saturdays only except on Public Holidays. If requested by Tenant, the operating
hours can be extended at a rate chargeable to the Tenant.

 

PROVISION OF
CENTRAL AIR-
CONDITIONING

 

 

 

 

4.

Provided always and it is expressly agreed as follows:

 

 

 

 

 

 

 

 

(a)

If the rent hereby reserved shall not be paid for seven (7) days after its due,
a written notice shall be issued. In the event the rent remains unpaid for
twenty one (21) days from the date of written notice or if there shall be a
breach of any of the conditions, covenants or stipulations on the part of the
Tenant herein contained, the Landlord shall be entitled to re-enter upon the
said premises and thereupon this tenancy shall immediately absolutely determine
but without prejudice to any right of action of the Landlord for damage or
otherwise in respect of any such breach or any antecedent breach.

 

DEFAULT OF TENANT

 

 

 

 

 

 

(b)

In the event the rent remaining unpaid seven (7) days after becoming payable
(whether formally demanded or not), it shall be lawful for the Landlord to claim
interest at ten percent (10%) per annum on the amount unpaid calculated from
after the date due to the date of actual payment.

 

RENT IN ARREARS

 

 

 

 

 

 

(c)

The Landlord shall not be liable to the Tenant or the Tenant’s servants or
agents or other persons in the said premises or persons calling upon the Tenant
for any accidents happening, injury suffers damage to or loss of any chattel
property sustained on the said premises.

 

LIMITED LIABILITY OF
LANDLORD

(STAMP) [a105489001_v1.jpg]

11

--------------------------------------------------------------------------------




 

 

 

 

 

 

(d)

In case the said premises or any part thereof shall at any time during this
tenancy be destroyed or damaged by fire lightning riot explosion or any other
cause beyond the control of the parties hereto so as to be unfit for occupation
and use, then and in every such case (unless the insurance money shall be wholly
or partially irrecoverable by reason solely or in part of any act, default,
neglect or omission of the Tenant or any of their servants agents occupiers
guests or visitors), the rent hereby reserved or a just and fair proportion
thereof according to the nature and extent of the destruction or damage
sustained shall be suspended and cease to be payable in respect of any period
while the said premises shall continue to be unfit for occupation and use by
reason of such destruction or damage.

 

UNTENANTABILITY
LEADING TO
SUSPENSION OF RENT

 

 

 

 

 

 

(e)

In case the said premises shall be destroyed or damaged as aforesaid, either
party shall be at liberty by notice in writing to the other determine this
tenancy, and upon such notice being given, this tenancy or the balance thereof
shall absolutely cease and determine and the deposit paid hereunder together
with a reasonable proportion of such advance rent as has been paid hereunder,
where applicable, shall be refunded to the Tenant forthwith but without
prejudice to any right of action of either party in respect of any antecedent
breach of this Agreement by the other.

 

UNTENANTABILITY
LEADING TO
TERMINATION OF
LEASE

 

 

 

 

 

 

(f)

The Landlord shall on the written request of the Tenant made not less than three
(3) months before the date of expiry of this tenancy, and if there shall not at
the time of such request be any existing breach or any non-observance of any of
the conditions, covenants or stipulations on the part of the Tenant herein
contained, allow the Tenant to negotiate for a renewal tenancy of the said
premises for a new term from the date of expiry of this tenancy at a rent to be
agreed based on the prevailing market rent and agree to the new terms and
conditions of the lease with the party who will be the Landlord on 25 July 2013.

 

RENEWAL CLAUSE

 

 

 

 

 

 

(g)

The Tenant shall be allocated seven (7) car parking lots without charge. Subject
to availability, any additional lots shall be charged at a rate of S$100.00 per
lot per month, subject to applicable GST. Subject to availability, in respect of
any allocation by the Landlord to the Tenant of car parking and lorry parking
lots and loading / unloading areas, the Landlord reserves the right to revise
the allocation of number of lots and the charges from time to time at their
total discretion.

 

CAR PARKING /
LORRY PARKING &
LOADING /
UNLOADING AREAS

(STAMP) [a105489001_v1.jpg]

12

--------------------------------------------------------------------------------




(STAMP) [a105489002_v1.jpg]

 

 

 

 

 

 

(h)

Any notice served under or in any way in connection with this Agreement shall be
sufficiently served on the Tenant if left at the said premises or delivered to
the Tenant personally or sent to the Tenant at the said premises by registered
post and shall be sufficiently served on the Landlord if delivered to the
Landlord personally or sent to the abovementioned address by registered post.
Any notice sent by registered post shall be deemed to be given at the time when
in due course of post it would be delivered at the address to which it is sent.

 

NOTICE

 

 

 

 

 

 

(i)

The waiver by either party of a breach of default of any of the provisions in
this Agreement shall not be construed as a waiver of any succeeding breach of
the same or other provisions nor any delay or omission on the part of either
party to exercise or avail itself of any right that it has or may have herein,
operates as a waiver of any breach or default of the other party.

 

WAIVER OF DEFAULTS

 

 

 

 

 

 

(J)

The stamp duty for stamping this Agreement in duplicate and any legal cost shall
be borne by the Tenant and shall be paid on the date of signing of this
Agreement.

 

STAMP DUTY & LEGAL COST

 

 

 

 

 

 

(k)

This Agreement shall be subject to the laws of the Republic of Singapore.

 

GOVERNING LAW

 

 

 

 

 

 

IN WITNESS WHEREOF the parties have hereunto set their hands the day and year
first above written.


 

 

 

 

 

 

 

SIGNED by the Landlord
(With Company stamp affixed where applicable)
Name: Seizaburo Kawaguchi, CEO

)
)
)

-s- Seizaburo Kawaguchi [a105489003_v1.jpg]

 

(STAMP) [a105489004_v1.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

)

-s- Lee Choi Yin [a105489005_v1.jpg]

 

 

 

Name: Lee Choi Yin, Senior Finance Manager

)

 

 

 

 

)

 

 

 

 

 

 

 

 

 

SIGNED by the Tenant
(With Company stamp affixed where applicable)
Name: Dennis Rutherford, VP Sales & Marketing

)
)
)

-s- Dennis Rutherford [a105489006_v1.jpg]

 

(STAMP) [a105489007_v1.jpg]

 

 

 

 

 



 

 

 

 

 

 

 

 

In the presence of:

)

-s- Chen Chuanqi [a105489008_v1.jpg]

 

Name: Chen Chuanqi, Director of Engineering & Operations

)
)

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------




(CAMBRIDGE LOGO) [a105489010_v1.jpg]

Application for Subletting

Please complete the Application Form and submit it with the necessary documents

 

Important Note


 

 

1.

All subletting applications/renewals should be submitted 2 weeks before
subletting term commencement date together with the subtenant’s ACRA printout,
subtenancy agreement and PDD clearance, if required.

 

 

2.

All reference to “Landlord” in this application form shall refer to RBC Dexia
Trust Services Singapore Limited as trustee of Cambridge Industrial Trust.

 

 

3.

All reference to “JTC” in this application form shall refer to JTC Corporation
and all reference to “HDB” shall refer to Housing and Development Board.


 

Part A - Declaration by Tenant and Subtenant

 

By Tenant and Subtenant

In consideration of you applying to JTC/HDB for their approval of the subletting
arrangement(s) in respect of the property and giving certain declarations and
undertakings to JTC/HDB in connection with such application(s), each of us
hereby jointly, severally, irrevocably and unconditionally:


 

 

 

 

(a)

Declare that all the information stated in this form is complete, true, and
accurate in all respects, and that we shall forthwith disclose to you in writing
any fact, matter or circumstance, which may render any such information
incomplete, untrue, inaccurate or misleading in any respect. For the avoidance
of doubt, we agree and acknowledge that you are under no obligation whatsoever
to ascertain or verify the completeness, truth or accuracy of the information,
and that you are reliant on us for the provision of the information and the
completeness, truth and accuracy in respect thereof without further query or
verification.

 

 

 

 

(b)

Undertake to comply and/or or procure compliance by the subtenants (as the case
may be) of all the terms and conditions for subletting as may be set or
prescribed by JTC/HDB from time to time (the “JTC/HDB Terms and Conditions”);
and fully indemnify and/or hold you harmless against all proceedings, costs
(including all legal costs whatsoever), expenses, claims, actions, demands,
losses, damages, penalties and liabilities arising or which may arise out of or
in relation to or in connection with or by reason of, whether directly or
indirectly, the incompleteness, inaccuracy or otherwise of the information, and
the failure by you and/or any subtenant to comply with the JTC/HDB Terms and
Conditions.

 

 

 

 

(c)

Undertake to ensure that all government agency clearances in relation or
incidental to or in connection with the subtenants’ operations are obtained
prior to the commencement of such operations.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For and on behalf of
(Tenant’s name)

Nidec Component
Technology Co., Ltd

 

 

 

For and on behalf of
(Subtenant’s name)

CyberOptics (S)
Pte Ltd.

 

 

 

 

 

 

 

 

 

 

 

Name of Applicant

James Pang Joo Tzuan

 

 

 

Name of Applicant

Dennis Rutherford

 

 

 

 

 

 

 

 

 

 

 

Signature / Date

-s- James Pang Joo [a105489011_v1.jpg]  27/9/10  (STAPM) [a105489012_v1.jpg]

 

 

 

Signature / Date

-s- Dennis Rutherford [a105489013_v1.jpg]  12/10/2010  (STAPM)
[a105489014_v1.jpg]

 

 

 

 

 

 

 

 

 

 

 

Designation/
Company’s Stamp

Manager,
General Affairs

 

 

 

Designation/
Company’s Stamp

VP Sales & Mktg

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




 

 

 

  Part B - Subletting Details (To be completed by the Tenant)

 

  Particulars of Tenant

 

 


 

 

  Company Name

Nidec Component Technology Co., Ltd


 

 

 

  Allocation Number

 

  Product Type
  (e.g. Land or multi-tenanted)


 

 

  Site Address        21 Ubi Road 1


 

 

  Land Area

sqm


 

 

 

 

 

 

 

  Gross
  sqm

Floor
202770 sf

Area

(GFA)
(18886.92 sqm)

 

  Maximum Sublet Area (% of GFA)

%


 

 

 

  Particulars of Subtenant

 

 


 

 

 

  New Subtenant?

O Yes

Æ No


 

 

  Subtenant Name

CyberOptics (Singapore) Private Limited

 

 

  Contact Person

Dennis Rutherford

 

 

  Contact Address

21 Ubi Road 1, # 02-01 S 408724


 

 

 

 

 

  Contact Telephone

67443021

 

  Contact Facsimile

68445331


 

 

  Contact Email

drutherford@cyberoptics.com

 

 

  Subtenant Usage

For high tech inspection of automated optical inspection system equipment,
research development and final assembly only.


 

 

 

 

 

  Is subtenant a joint venture company?

 

 

  Is subtenant operating in the

 

  (if yes, pls provide supporting

O Yes Æ No

 

  form of a sole proprietorship

O Yes Æ No

  documents on joint venture)

 

 

  or a partnership?

 


 

 

 

  Sublet start date       15th May 2011

 

  Sublet end date       24th July 2013


 

 

 

 

  Sublet GFA:

a) Predominant use (e.g. production/servicing):

1114.8

sqm

 

b) Supporting use (e.g. ancillary office, showroom):

743.2

sqm

 

Total sublet GFA

1858

sqm


 

 

 

  Sublet Rent Collected       $38,000 X 12

$     456,000

per annum

 

 

 

  Charges for furniture and other services rendered

$     NA

per annum


 

  Percentage of Shareholding relationship between lessee/tenant and subtenant
(if any)?       NA      %


 

 

CITM-AssetManagement-160806

Page 2 of 3


--------------------------------------------------------------------------------




 

 

 

 

 

 

Part C - Subletting Checklist

 


 

 

 

 

 

1.

 

 

Æ Yes  O No  O NA

 

 

 

Has PDD clearance been obtained for the proposed subtenant’s usage ?
(Please tick NA if the subtenant’s usage falls under Annex D in JTC/HDB’s
Subletting
Handbook)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For Business Parks Premises

 

 

2.

 

 

 

 

 

 

Is the subtenant’s usage within the list of allowable activities of
Business Parks in Annex C in JTC/HDB’s Subletting Handbook?
(Please tick NA if you are not in JTC/HDB’s Business Parks Premises)

O Yes  O No  Æ  NA

 

 

 

 

 

 

 

 

 

 

 

 

 

For subletting to Third Party Logistics Warehousing activities

 

 

3.

 

 

 

 

 

 

If you are subletting to third party logistics warehousing activities, are you
currently permitted to
use the premises for third-party warehousing?
(Please tick NA if you are not subletting to third party logistic warehouse
activities)

O Yes  O No  Æ  NA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

Do you and your subtenant comply with the Urban Redevelopment Authority’s 60:40
rule?

Æ Yes  O No

 

 

 

 

 

 

 

 

 

 

 

 

Note: If the answer is ‘No’ to Q2, please note that a PDD clearance must be
obtained first.


 

 

 

 

 

 

Part D - Mode of Payment

 

 

 

 

 

 

A monthly subletting fee shall be payable to JTC/HDB by the Landlord upon
JTC’s/HDB’s approval of this application. This monthly subletting fee will be
reimbursed by the tenant to the Landlord together with the monthly rent via
Interbank GIRO (IBG).


 

 

CITM-AssetManagement-160806

Page 3 of 3


(STAMP) [a105489009_v1.jpg]

 

--------------------------------------------------------------------------------